DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Genus 1: Measurement taken by measurement device in the first container (related to claim 4)
Species 1: the temperature, humidity, and pH (Paragraph [0023])
Species 2: the illumination (Paragraph [0023])
Species 3: the turbidity of the contents (Paragraph [0023])
Species 4: the food quantity and characteristic of food (Paragraph [0023])
Species 5: the dimensions and weight of an animal (Paragraph [0023])
Species 6: the color, health, and sex of an animal (Paragraph [0023])
Species 7: the cleanliness (Paragraph [0023])
Genus 2: Action performed by the actuator on the first container (related to claims 5)
Species 8: treating the animal (Paragraph [0027])
Species 9: moving the animal (Paragraph [0027])
Species 10: adding or removing food or liquid to container (Paragraph [0027])
Species 11: adjusting the temperature, humidity and pH (Paragraph [0027])
Species 12: adjusting illumination (Paragraph [0027])
Species 13: cleaning, sterilizing, or disposing of contents in container (Paragraph [0027])
Species 14: adding or removing a cover (Paragraph [0027])
Species 15: disposing of the animal (Paragraph [0027])
 The species are independent or distinct because they are all vastly different actions that require different searches/terms and have attained separate status in the art. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species of each genus, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  separate searches are applicable to each of the types of actions or measurements.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

NOTE: The applicant is required to choose from the given Genus and Species in the response to this action. A proper reply will include a selection of a Genus as well as the appropriate Species under that genus. For example the applicant may choose Genus 1, Species 1 and Genus 2 Species 8. Also the applicant must specify which claims read on the chosen selection

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALANNA KAY PETERSON whose telephone number is (571)272-6126. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/A.K.P./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642